Lumpkin, J.
A box of goods was shipped from New York to Greensboro, in this State. The claim was made, that, on its arrival and delivery, the box had been broken open and some of the-goods had been lost and some injured. The last carrier in the through line was sued. Notice was served on such carrier to produce the bill of lading, and, oh its production, it was admitted in evidence without proof of its execution. The’ evidence does not expressly show how the paper came into the possession of the defendant, but it may be inferred that it took up the bill of lading on delivery of the goods; or if not so, then it received the bill of lading in connection with its transportation of the goods, and as showing the authority and contract under- which it acted. This *732was sufficient to authorize its admission in evidence. To hold the paper as a receipt or voucher is a sufficient claim of benefit under it to meet the requirements of the Civil Code (1910), § 5832. That section does not require that the paper must be put forward in the particular case as a basis of claim by the party holding it. Otherwise there would be no need to serve such party with notice to produce it. If he holds a contract, receipt, or the like, under which in general he claims any benefit, this is sufficient. See, in this connection, Williams v. Keyser, 11 Fla. 234 (89 Am. D. 243, and note).
In Campbell v. Roberts, 66 Ga. 733, a claim was interposed to an administrator’s sale. The claimant served notice on the administrator to produce in court a deed from the decedent to the claimant. Upon its production, it was admitted in evidence on behalf of the claimant without proof of execution. This was held to be error, because it did not appear “how or in what way the administrator could have claimed a benefit under a deed conveying title out of his intestate into the claimant.” The distinction between that case and the present one is obvious.
Further than what is said above, the headnotes require no elaboration. Judgment affirmed.

All the Justices concur.